Citation Nr: 1043528	
Decision Date: 11/19/10    Archive Date: 11/24/10

DOCKET NO.  07-16 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for 
service-connected hypertension.

2.  Entitlement to an increased rating for service-connected 
patellofemoral syndrome of the left knee, currently evaluated as 
10 percent disabling.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1987 to July 1995, 
and from February 2001 to July 2005.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a March 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.

The Veteran testified at a Travel Board hearing before the 
undersigned Acting Veterans Law Judge in March 2010.  A 
transcript of that proceeding is of record.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the appellant 
if further action is required on his part.


REMAND

The Veteran testified in March 2010 that his hypertension and 
patellofemoral syndrome of the left knee have worsened since his 
last VA examinations in 2006.  He reported that high blood 
pressure readings were recorded when he was treated in an 
emergency room in November 2009.  He testified that he was 
prescribed new medication but that high blood pressure readings 
again were recorded in late February 2010 or early March 2010.  
The Veteran also reported that his left knee was evaluated in 
December 2009, that a magnetic resonance imaging (MRI) study was 
performed in February 2010, and that he was scheduled to meet 
with a surgeon to discuss his knee.  A remand is required to 
obtain copies of these treatment and hospitalization records.  

VA's duty to assist includes providing a medical examination when 
such an examination is necessary to substantiate the claim.  38 
U.S.C.A. § 5103A(d) (West 2002).  Where the record does not 
adequately reveal the current state of the claimant's disability, 
the fulfillment of the statutory duty to assist requires a 
thorough and contemporaneous medical examination.  Suttman v. 
Brown, 5 Vet. App. 127, 138 (1993); Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  In light of the Veteran's testimony 
regarding the worsening of his symptomatology since his last VA 
examinations in 2006, the Board finds that he should be afforded 
new examinations to evaluate the severity of his disabilities.

In addition, the Veteran indicated in his May 2007 substantive 
appeal that he had received treated for his hypertension at Queen 
of the Valley Hospital.  Records from that private facility have 
not been associated with the claims file.  VA must make 
reasonable efforts to obtain these records since they may be 
pertinent to the Veteran's claim.  See 38 C.F.R. § 3.159(c)(1) 
(2010).  The Board also notes that the most recent VA treatment 
records associated with the claims file are dated in January 
2009.  Since the Veteran testified that he has received treatment 
for his hypertension and left knee patellofemoral syndrome at VA 
medical facilities since January 2009, VA must obtain those 
records.  See 38 C.F.R. § 3.159(c)(2). 

Accordingly, this case is REMANDED for the following actions:

1.  Undertake appropriate development to 
obtain a copy of any records of treatment of 
the Veteran's hypertension at Queen of the 
Valley Hospital.

2.  Obtain and associate with the claims file 
all VA treatment records related to treatment 
received for the Veteran's hypertension and 
left knee patellofemoral syndrome from 
January 2009 to the present, to include all 
records of treatment and hospitalization 
received at the Martinez, California, VA 
medical facility, or in any other parts of 
the Northern California VA Healthcare System.

3.  Schedule the Veteran for a new 
examination by a physician with appropriate 
expertise to determine the current severity 
of his hypertension.  The claims folder must 
be made available to and reviewed by the 
examiner.  Any indicated tests, if any, 
should be performed.

4.  Schedule the Veteran for a new orthopedic 
examination to determine the nature and 
severity of his service-connected 
patellofemoral syndrome of the left knee.  
The claims folders must be made available to 
and reviewed by the examiner.

The examiner should conduct range of motion 
studies.  The examiner also should describe 
any loss of function associated with the 
Veteran's left knee patellofemoral syndrome.  
In the examination report, the examiner must 
render an opinion as to whether the Veteran 
experiences an increase in functional 
impairment due to pain, weakened movement, 
excess fatigability, or incoordination on 
movement of the left knee.

A thorough rationale must be provided 
for all opinions expressed.  If the 
examiner is unable to provide any requested 
opinion, a supporting rationale must be 
provided concerning why the opinion cannot be 
given.

5.  Following the completion of the above, 
the AOJ should readjudicate the Veteran's 
claims based on a de novo review of the 
record.  If any benefit sought on appeal is 
not granted in full, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond before the case is returned to the 
Board for further appellate action.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).





______________________________________________
Richard C. Thrasher
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

